 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 INSURANCE COMPANY OF THE WEST,                          Case No.: 2:17-cv-02871-APG-DJA

 4           Plaintiff                                    Order for Stipulation of Dismissal or
                                                                         Status
 5 v.

 6 JEFFREY ARMSTRONG, et al.,

 7           Defendants

 8          On January 30, 2020, the parties requested an additional 30 days to finalize the decision

 9 whether defendants Jeffrey Armstrong and Luisa Armstrong will be dismissed with or without

10 prejudice. ECF No. 58. More than 30 days have passed, and no stipulation of dismissal has been

11 filed.

12          I THEREFORE ORDER the parties to file a stipulation of dismissal or a status report by

13 March 20, 2020. If neither is filed by that date, I will dismiss the claims against the Armstrongs

14 with prejudice.

15          DATED this 9th day of March, 2020.

16

17
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23
